[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                              SEPTEMBER 18, 2007
                                 No. 07-11079                  THOMAS K. KAHN
                           ________________________                CLERK


                     D. C. Docket No. 03-01073-CV-J-20TEM

JEANNETTE EWOLDT,


                                                      Plaintiff-Appellant,

                                       versus

DENNY L. ROBINSON,
individually and as an employee, agent
or representative of HTG Distributors, Inc.,
BRIAN WILLIAMSON,
individually and as an employee, agent,
or representative of HTG Distributors, Inc.,
HTG DISTRIBUTORS, INC.,
a Michigan Corporation,


                                                   Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (September 18, 2007)
Before BIRCH and BARKETT, Circuit Judges, and KORMAN,* District Judge.

PER CURIAM:

       We affirm on the basis of our decision in McMahan v. Toto, 256 F.3d 1120

(11th Cir. 2002), modified, 311 F.3d 1077 (11th Cir. 2002). Because the

circumstances of this case are indistinguishable from McMahan, we agree with the

district court’s finding that, based on our precedent, Florida Statute § 768.79

applies in this case.

       AFFIRMED.




       *
       Honorable Edward Korman, United States District Judge for the Eastern District of
New York, sitting by designation.

                                              2